DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on February 4, 2021 was filed on the mailing date of the application on February 4, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings were received on February 4, 2021.  These drawings are accepted.

Specification

The disclosure is objected to because of the following informalities: 
Paragraph [0035], lines 4 and 7, recites “complier” but should recite, “compiler.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-10, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 2017/0309065).

As to claim 1, Lentz et al. disclose a graphics processing unit (GPU) (Figure 1, graphics processing unit (GPU) 100), comprising: one or more shader cores (shader 195); and
a shader warp packer unit (merge unit 102, further illustrated as quad merge unit 202 of Figure 2) configured to: receive a first primitive associated with a first partially covered quad, and a second primitive associated with a second partially covered quad (Figures 1 and 2 illustrates output from rasterizer 104 to merge unit 102 (or quad merge unit 202), where [0030] notes primitives associated with a drawl call are rasterized into quads, Figure 3 further illustrates “quad in” as input quads received, where step 310 notes determining if the quads are fully covered, and step 325 further notes determining an existing partial quad, where [0038] notes if merging is enabled, then a test is made at decision block 310 whether the quad is fully covered, [0033] notes merge testing is applied to each incoming quad with partial coverage, where a quad is partially covered when the quad is not fully covered, but includes at least one live sample), determine that the first partially covered quad and the second partially covered quad have non-overlapping coverage (Figure 3, step 335 notes determining there are any overlapping quads, where [0039] notes upon determining a quad is not fully covered, and further determining an existing quad is partially covered at a quad position, then performing an overlap test at block 335), pack the first partially covered quad and the second partially covered quad into a packed quad (Figure 3, step 338 notes upon completion of the overlap test (e.g. determining there is no overlap) and other merge qualifications are met, merging at block 338), and send the packed quad to the one or more shader cores (Figure 3 illustrates output of merging stage at block 338 to store (e.g. buffer), where [0042] notes when merging is completed, the buffer data is flushed to pixel shader(s), e.g. shader 195), wherein the first partially covered quad and the second partially covered quad are spatially disjoint from each other (step 338 notes performing an overlap test prior to merging, where a determination is made whether there is no overlap of quads, where only quads that are non-overlapping are further merged, thus considered “spatially disjoint”). 

Lentz et al. differ from the invention defined in claim 1 in that Lentz et al. disclose pixel shader(s), denoting a plurality of shaders, but do not expressly disclose its pixel shader(s) as shader cores.  However, shader cores are well known in the art as execution units within a processor, such as a graphics processing unit (GPU), for executing threads, where the modification would yield predictable results without changing the scope of the invention.

As to claim 2, Lentz et al. disclose the one or more shader cores (e.g. pixel shader(s), shader 195) are configured to receive and process the packed quad (e.g. process merged quad) with no loss of information (e.g. no loss of information) relative to the one or more shader cores (e.g. pixel shader(s), shader 195) individually processing the first partially covered quad and the second partially covered quad (e.g. without merging)(Figure 3 illustrates various steps in determining whether merging quads should be enabled or disabled, where certain determinations may result in disabling merging, thus not merging, to prevent undesirable results, thus may be considered that the process is a thorough test of determining whether to merge quads, thus results in beneficial and desirable results, e.g. no loss of information). 

As to claim 8, Lentz et al. disclose one or more texture units ([0035] notes texture hardware for computing a level of detail (LOD)), wherein: the shader warp packer unit is configured to store attribute information (e.g. vertex attribute input in turn to attribute setup to produce attribute setup output as plane equation computations) associated with at least one pixel of the packed quad (e.g. associated with each sample within each primitive (where primitives includes pixels)); and at least one of i) the one or more texture units (e.g. texture hardware, [0035]) or ii) the one or more shader cores (e.g. pixel shader(s), e.g. shader 195) are configured to compute a directional derivative based on the attribute information ([0030] notes attribute setup unit 205 performs interpolation setup (e.g. plane equation computations) to compute the required depth plane equation for each primitive, which in turn permits the depth of each sample within each primitive to be computed, the attribute setup unit 205 may implement a barycentric interpolation, [0034] and [0042] notes when merging is completed, the buffer data is flushed to the pixel shader(s) along with plane equation data (or equivalent interpolation data) and primitive information so an interpolator has access to the plane equations when running the pixel shader(s) for the primitives). 

As to claim 9, Lentz et al. disclose one or more texture units ([0035] notes texture hardware for computing a level of detail (LOD)), wherein at least one of i) the one or more texture units (e.g. texture hardware) or ii) the one or more shader cores (e.g. pixel shader(s), e.g. shader 195) are configured to compute a directional derivative based on one or more barycentric factors (e.g. attribute setup output, implemented using barycentric interpolation, as plane equation computations)([0030] notes attribute setup unit 205 performs interpolation setup (e.g. plane equation computations) to compute the required depth plane equation for each primitive, which in turn permits the depth of each sample within each primitive to be computed, the attribute setup unit 205 may implement a barycentric interpolation, [0034] and [0042] notes when merging is completed, the buffer data is flushed to the pixel shader(s) along with plane equation data (or equivalent interpolation data) and primitive information so an interpolator has access to the plane equations when running the pixel shader(s) for the primitives). 

As to claim 10, Lentz et al. disclose one or more texture units  ([0035] notes texture hardware for computing a level of detail (LOD)), wherein at least one of i) the one or more texture units (e.g. texture hardware) or ii) the one or more shader cores (e.g. pixel shader(s), e.g. shader 195) are configured to compute a directional derivative based on one or more partial differentials (e.g. quad location and partial coverage information)([0030] notes attribute setup unit 205 performs interpolation setup (e.g. plane equation computations) to compute the required depth plane equation for each primitive, which in turn permits the depth of each sample within each primitive to be computed, the attribute setup unit 205 may implement a barycentric interpolation, [0034] and [0042] notes when merging is completed, the buffer data is flushed to the pixel shader(s) along with plane equation data (or equivalent interpolation data) and primitive information so an interpolator has access to the plane equations when running the pixel shader(s) for the primitives). 

Claim 13 is similar in scope to claim 1 above, and is therefore rejected under similar rationale.

Claim 14 is similar in scope to claim 2 above, and is therefore rejected under similar rationale.

Claim 17 is similar in scope to claim 8 above, and is therefore rejected under similar rationale.

Claim(s) 3-5, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 2017/0309065) as applied to claims 1 and 13 above, and further in view of Nystad (US 2017/0032488).

As to claim 3, Lentz et al. disclose the shader warp packer unit is configured to assign zero or more pixels from the packed quad to a shader ([0020] notes quads are of 2x2 block of pixels, where merging partially covered blocks that satisfy one or more merge tests reduce the number of shader threads, [0034] notes the results of the quad accumulation, e.g. merged of quads, are flushed to the shader, e.g. shader 195, thus pixels of quads flushed to shader for processing), but do not disclose, but Nystad discloses assign zero or more pixels from the packed quad to a single lane for a single-lane operation ([0099] and [0100] notes thread groups having non-overlapping active threads (e.g. for which the active threads reside in different thread group (warps) lanes) are identified as being thread groups that can be merged into a single thread group, thus a single lane for single operation).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Lentz et al.’s method of merging quads to allows shading of a single quad instead of multiple quads with Nystad’s method of merging thread groups as a single lane to further reduce computational overhead of executing multiple quads, thus enhancing the performance of the system.

As to claim 4, Lentz et al. modified with Nystad disclose the one or more shader cores (e.g. pixel shader(s), e.g. shader 195) are configured to compute a directional derivative in the single-lane operation (Lentz, [0034] and [0042] notes when merging is completed, the buffer data is flushed to the pixel shader(s) along with plane equation data (or equivalent interpolation data) and primitive information so an interpolator has access to the plane equations when running the pixel shader(s) for the primitives; modified with Nystad, [0099] and [0100] notes thread groups having non-overlapping active threads (e.g. for which the active threads reside in different thread group (warps) lanes) are identified as being thread groups that can be merged into a single thread group, thus a single lane for single operation). 

As to claim 5, Lentz et al. disclose the one or more shader cores (e.g. pixel shader(s), e.g. shader 195) are configured to compute a directional derivative ([0034] and [0042] notes when merging is completed, the buffer data is flushed to the pixel shader(s) along with plane equation data (or equivalent interpolation data) and primitive information so an interpolator has access to the plane equations when running the pixel shader(s) for the primitives), but do not disclose, but Nystad discloses in a cross-lane operation ([0099] and [0100] notes thread groups having non-overlapping active threads (e.g. for which the active threads reside in different thread group (warps) lanes) are identified as being thread groups that can be merged into a single thread group, thus a cross-lane may be considered for thread groups that are not merged and individually executed). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Lentz et al.’s method of disallowing merging of certain quads that do not satisfy one or more merge tests to be executed in a cross-lane (e.g. multiple lane) operation as taught by Nystad as a conventional method of executing multiple quads, thus yielding predictable results.

Claim 15 is similar in scope to claims 3 and 4 above, and is therefore rejected under similar rationale.

As to claim 19, Lentz et al. disclose determining, by the shader warp packer unit, that the first partially covered quad and the second partially covered quad have overlapping coverage (Figure 3, step 335 notes determining there are any overlapping quads, where [0039] notes upon determining a quad is not fully covered, and further determining an existing quad is partially covered at a quad position, then performing an overlap test at block 335); and sending, by the shader warp packer unit, the packed quad to one or more shader cores (Figure 3 illustrates output of merging stage at block 338 to store (e.g. buffer), where [0042] notes when merging is completed, the buffer data is flushed to pixel shader(s), e.g. shader 195).  Lentz et al. disclose packing, by the shader warp packer unit, the first partially covered quad and the second partially covered quad having non-overlapping coverage into a packed quad (Figure 3, step 338 notes upon completion of the overlap test (e.g. determining there is no overlap) and other merge qualifications are met, merging at block 338), but do not disclose, but Nystad discloses packing, by the shader warp packer unit, the first partially covered quad and the second partially covered quad having overlapping coverage into a packed quad ([0101] and [0102] notes for thread groups having overlapping coverage, possibly removing the overlap for the thread groups to allow such thread groups to be merged).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Lentz et al.’s method of merging non-overlapping quads with Nystad’s method of merging overlapping quads as an alternative method to the system, thus enhancing the functionality of the system.

Allowable Subject Matter

Claims 6, 7, 11, 12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim AND any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6 and 16, the prior art of record fails to teach the limitations as recited by each of the claims.  Dependent claim 7 is indicated allowable for depending upon indicated allowable claim 6.  Regarding claims 11 and 18, the prior art of record fails to teach the limitations as recited by each of the claims.  Dependent claim 12 is indicated allowable for depending upon indicated allowable claim 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612